Title: To Thomas Jefferson from Theodore Foster, 25 July 1801
From: Foster, Theodore
To: Jefferson, Thomas


               
                  Dear Sir,
                  Providence, Saturday July 25th. 1801.
               
               At the Close of my Letter, by the last Mail, I mentioned the Liberty I should presume to take, in requesting your Opinion of the Adviseableness and Practicability of an annual Publication, intended to give a correct Historical View of the great National Measures, adopted by the Government, illustrative of the Reasons and Motives of the Public Counsels more especially those of the Executive Power, so far as they may be known and it may be proper to publish them.—I hope your Excellency will forgive this great Liberty I take, in thus trespassing on your valuable Time, when I assure you, my Object is to aid in support of your Administration of the Government, on the excellent, Political Principles, expressed in your Inaugural Speech of the 4th of March last, being fully persuaded that a Publication well executed, on the Plan I contemplate, as indicated, in the inclosed Prospectus of the Title Page, will prove greatly beneficial to the Government as well as the People at large—I have somewhere seen this metaphorical Line
               “Anser, Apis, Vitulus Populos et Regna gubernant”
               meaning that the Pen, Parchment and Wax govern the World.—There is a kind of Magic Power attending the Skilful Management of these three great Instruments of Government. The Pen, certainly, when holden by a judicious Hand is almost omnipotent in moulding and controuling Public Opinion. A single Publication well-timed, well-written and well-circulated will often manifestly influence an whole Nation. May I not say that this has been the Case, with the Speech of the 4th of March last?—Deep and durable are the Impressions made by it’s Publication, every where in print.—It has thus spoken through the Eyes, to the Hearts and the Affections of all the People, by an astonishing—a divine Power, inconceivable and indescribable, which the Goodness of the Deity, has bestowed on Man to communicate by the Aid of the Pen and the Type to mere inanimate Paper. If there is such a thing as the Τὶ θίου, so celebrated among the Greeks of old, it is the Power of addressing the World, by the Pen, in the Hands of a prudent, discrete, and wise Man, by which he can excite and vivify all the Passions of the human Character through a whole Community of People.—From a Belief that a Short, well written Historical Sketch of the Measures pursued by the Government, in which the Motives leading to their Adoption are concisely, though perspicuously stated and explained would tend to preserve the Tranquillity of the Public Mind, by keeping it informed of the Views of the Government all honestly intended and directed, to the Promotion of “the greatest Happiness of the greatest Number,” I am induced to think of the Publication, under a Title similar, or nearly similar to the One inclosed, provided I shall be so happy as to obtain your Approbation of the Undertaking.—I tremble, under the Apprehension of the Want of Ability, to bring the Work up, to my Idea of what it ought to be. But as I know my own Sincerity and feel a confidence that it will be popular and useful in our own and in foreign countries if patronized by the Great Officers of the Nation who in that case, would naturally feel intrested, in its Success as its Object will be the Celebrity and Vindication of the Government, which I expect will be administered on genuine republican Principles. I have therefore presumed not only to think of the Undertaking, but to do so in the Hope of Public and extensive Patronage both in the Compilation and the Circulation I contemplate its being anonymous that it may be open to the Aid of any able Pen, disposed to promote the Object of the Publication the Honour and the Glory of our Country. In the Biographical and some other Parts this will be more especially necessary.—
               The more the real Situation of the United States is known the more respectable will they appear, in their own View and in the Estimation of the World, and nothing will tend more to give an high and Just Idea of our Country, rapidly advancing in the Career of National Greatness and Glory, than a good Publication of the Kind contemplated, extensively circulated and admitting nothing but what is interesting and useful, in the Picture it pourtrays of the History, the Literature and the Genius of the passing Year—Julius Casar, Marcus Antoninus, the Great King_of Prussia and others distinguished, in History, have immortalized themselves and their Actions by their own Pens and most of the great Statesmen who have eminently blessed Mankind have left Memorials of their Fame either written by their own Hands, or, by those whom they have patronized to go down the long Stream of Time to after Ages to excite the Admiration of Posterity, far more honourable to them than Statues Monuments or Mausoleums—the Vulgar Reward merely of Princes while Fame the Daughter of the Admiration of virtuous Deeds, proclaims to the Universe, the Worth of those Statesmen who by a good and virtuous Life, devoted to their Country’s Service sincerely aim as much as is in their Power to promote its greatest possible Tranquillity and Happiness,—Who like Titus Vespassian, the Roman Emperor calling to Mind once, at Supper that he had done nothing of Importance for any one that Day pronounced the justly admired Sentence “Amici, perdidi Diem”—actuated by the noble and patriotic Principle that he deserved not to be an Emperor, if he did not, each Day, bestow some Favour or Benefit, on the State.—Should “The American Annual History” aided in its Publication by the Pens and the Patronage of the First Characters of our Country be introduced to the World by my humble Instrumentality and by any Means equal my Idea of what it may be, in its Usefulness to the Government and the People, I shall deem the Undertaking one of the happiest Circumstances of my Life. The Writers in it may be unknown if they wish it, a Circumstance which may induce some Gentlemen to aid, in the Compilation who would otherwise decline it.—I am sure I can keep a Secret and be forever faithful to those who place a Confidence, in Me even should it be possible that any after Coolness should arise between the Editor and his Correspondents. I think of publishing one Volume Yearly about the Size of the British Annual Register by Subscription at a moderate Price that it may have a more general Circulation & on the various Topics mentioned in the Prospectus that the Tastes of various Classes of Readers may be gratified.—As the Undertaking will be of Importance to Me, if I embark in it I hope you will excuse the Prolixity of this Letter and the Trouble I give you, in its Perusal and in Soliciting the Favour of a Line from your Excellency, in Reply, informing me of your Opinion of its Adviseableness and Practicability a Favour which I shall most gratefully acknowledge, keeping it entirely secret that any Correspondence has passed between us, on the Subject, if so wished by your Excellency, to whom alone have I mentioned that I have had an Idea of such a Publication.
               With the most sincere Wishes that you may enjoy all possible Happiness I remain very respectfully and with Sentiments of the highest Esteem Your obliged Freind and Servt
               
                  
                     Theodore Foster
                  
               
            